                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

COREY GOLSON, SR.,                   :

                  Petitioner         :     CASE NO. 1:10-CR-339

            v.                       :       (JUDGE MANNION)

UNITED STATES OF AMERICA, :

                  Respondent         :

                               MEMORANDUM

I.    BACKGROUND1
      Presently before the court is another motion under Fed.R.Civ.P. 60(b)
filed by defendant Corey Golson, Sr., (Doc. 134), seeking relief from the
court’s final judgment denying his motion under 28 U.S.C. §2255.
      On September 28, 2015, the court issued a Memorandum and Order
denying Golson’s 28 U.S.C. §2255 motion to vacate, set aside or correct his
sentence. Further, the court directed that a certificate of appealability (“COA”)
would not be issued pursuant to 28 U.S.C. §2253(c). (Docs. 110 & 111).
      Golson then sought a COA from the Third Circuit to appeal the denial
of his §2255 motion, (Doc. 112), and his request was denied on July 15,
2016. (Doc. 114).
      On March 8, 2017, Golson filed a motion under Rule 60(b) seeking relief
from the denial of his §2255 motion, and the court denied it on April 12, 2017.



      1
      The background of this case was stated in the court’s July 13, 2017
Memorandum and it shall not be fully repeated herein. (Doc. 125; see also
Doc. 110).
(Docs. 115 & 117).
        Golson then filed a motion for reconsideration under Fed.R.Civ.P. 59(e)
regarding the court’s April 12, 2017 Order, and a motion to amend his §2255
motion. The court denied Golson’s motions on July 13, 2017. (Doc. 125).
        On October 13, 2017, the court entered an Order reducing Golson’s
sentence under Amendment 782, pursuant to 18 U.S.C. §3582(c)(2), and he
was re-sentenced to serve 33 months on counts 1 and 2 to run concurrently
with each other and consecutively with his 120-month sentence on count 3.
(Doc. 130).
        On March 8, 2018, the Third Circuit issued an Order denying Golson’s
request for a COA regarding the court’s denial of his motion under Rule 60(b)
seeking relief from its order denying his §2255 motion since “jurists of reason
would not dispute that [he] does not qualify for relief under [Rule 60(b)].” (Doc.
132).
        On May 6, 2019, Golson filed his instant motion under Federal Rule of
Civil Procedure 60(b) again seeking relief from the denial of his §2255 motion
and seeking the court to re-open his §2255 proceedings. (Doc. 134).


II.     DISCUSSION
        Golson moves pursuant to Rule 60(b). This Rule allows a “court to
relieve a party or its legal representative from a final judgment, order, or
proceeding” to correct “mistake, inadvertence, surprise, or excusable neglect.”
Rule 60(b), however, is not a substitute for appeal and generally a mistake of

                                        2
law is insufficient ground to alter judgment. Smith v. Evans, 853 F.2d 155, 158
(3d Cir. 1988); Page v. Schweiker, 786 F.2d 150, 154-55 (3d Cir. 1986). The
proper vehicle to re-litigate the issues handled in a court’s prior order is a
motion to reconsider brought pursuant to Federal Rule of Civil Procedure 59.
Smith, 853 F.2d at 158. The court must look to the substance of the motion
and not necessarily the cited rule to determine the applicable rule and
standard of review. Id.
      Golson again argues that the court summarily denied his §2255 motion
and failed to address the merits of all of his claims. Golson reasserts many of
his contentions he raised in his previous motions, including his allegations
that the court erred by summarily denying his §2255 motion without reaching
the merits of his claims and that his §2255 motion was not complete. (See
Doc. 125).
      Initially the court did, in fact, consider the merits of Golson’s ineffective
assistance of counsel claims he raised in his §2255 motion. (See Doc. 110).
Moreover, the court finds that Golson’s present motion is filed under the guise
of a Fed.R.Civ.P. 60(b)2 motion for relief of judgment when it is really an


      2
        Rule 60(b) of the Federal Rules of Civil Procedure provides a limited
avenue of relief where a final judgment or order has been entered in a case
based on one or more of the following reasons: (1) mistake, inadvertence,
surprise, or excusable neglect; (2) newly discovered evidence that, with
reasonable diligence, could not have been discovered in time to move for a
new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or
extrinsic), misrepresentation, or misconduct by an opposing party; (4) the
judgment is void; (5) the judgment has been satisfied, released or discharged;
it is based on an earlier judgment that has been reversed or discharged; or

                                        3
unauthorized successive §2255 motion. Golson’s instant arguments in his
Rule 60(b) motion regarding his attack on his conviction and sentence are in
reality arguments in support of a successive §2255 motion. Thus, despite
Golson’s instant motion styled as being under Rule 60(b), it is really an
unauthorized second or successive §2255 motion and this court lacks
jurisdiction over it since he did not first obtain a certification to file it from the
Third Circuit. See 28 U.S.C. §§2244(b), 2255(h); see also Hadam v. United
States, 2018 WL 5961141, *2 (W.D.Pa. Nov. 14, 2018) (“A Rule 60(b)(6)
motion for relief from the denial of a §2255 petition may be treated as a
successive §2255 petition.”) (citations omitted).
      Golson’s motion relies in part on Rule 60(b)(4) and (6). “The grant or
denial of a Rule 60(b)(6) motion is an equitable matter left, in the first
instance, to the discretion of a district court.” Cox v. Horn, 757 F.3d 113, 124
(3d. Cir. 2014). “Importantly, the movant in a Rule 60(b) motion carries a
heavy burden, as Rule 60(b) motions are viewed as ‘extraordinary relief which
should be granted only where extraordinary justifying circumstances are
present.” Kiburz v. Sec’y, U.S. Dep’t of the Navy, 446 Fed. Appx. 434, 436 (3d
Cir. 2011) (citation omitted). Since Golson previously filed a §2255 motion,
this court will only have jurisdiction over his Rule 60(b) motion if it is “a true
Rule 60(b) motion and not an attempt to circumvent the requirements for filing
a new §2255 motion.” United States v. Donahue, 733 Fed.Appx. 600, 601-02


applying it prospectively is no longer equitable; or (6) any other reason that
justifies relief.

                                          4
(3d Cir. 2018) (citation omitted). Pursuant to the Antiterrorism and Effective
Death Penalty Act of 1996 (“AEDPA”), “[b]efore an applicant may file a
second or successive §2255 motion in the district court, the motion ‘must be
certified ... by a panel of the appropriate court of appeals to contain’ either
‘newly discovered evidence’ or a ‘new rule of constitutional law.’” Donahue,
733 Fed.Appx. at 602 n. 1 (citing 28 U.S.C. §2255(h)(1)-(2); §2244(b)(3)).
      Golson’s present motion is another motion seeking to re-argue the
claims he made in his §2255 motion as well as the claims he made in his
motion for reconsideration. In his instant Rule 60(b) motion, Golson again
seeks to collaterally attack his sentence. As such, the court finds that
Golson’s Rule 60 motion constitutes a second or successive §2255 motion
and that he does not have authorization from the Third Circuit to file it. See
Hadam, 2018 WL 5961141, *3 (court treated defendant’s Rule 60(b) motion
as a second or successive §2255 motion since it was “an attempt to re-litigate
arguments asserted in his first §2255 Motion.”).
      In Donahue, 733 Fed.Appx. at 602-03, the Third Circuit explained:

      [the District Court] ha[s] jurisdiction to consider [Golson’s] Rule 60
      motion only if it was a true Rule 60 motion, and not an attempt to
      circumvent the requirements for filing a new §2255 motion. See
      Robinson v. Johnson, 313 F.3d 128, 139–40 (3d Cir. 2002). This
      question is governed by Gonzalez v. Crosby, 545 U.S. 524, 125
      S.Ct. 2641, 162 L.Ed.2d 480 (2005). In that case, the Supreme
      Court held that jurisdiction is proper over a Rule 60 motion that
      attacks “some defect in the integrity” of a prior habeas
      proceeding. Id. at 532, 125 S.Ct. 2641; see also Pridgen v.
      Shannon, 380 F.3d 721, 727 (3d Cir. 2004) (holding that a Rule
      60 motion may be adjudicated if its “factual predicate ... attacks
      the manner in which the earlier habeas judgment was procured

                                        5
      and not the underlying conviction”). By contrast, a “motion
      presenting new evidence in support of a claim already litigated” is
      “in substance a successive habeas petition and should be treated
      accordingly.” Gonzalez, 545 U.S. at 531, 125 S.Ct. 2641.
See also United States v. Morgan, 2018 WL 3618251, *5 (E.D.Pa. July 27,
2018) (“A Rule 60(b) motion amounts to a successive habeas petition, and
thus is subject to the limitations of AEDPA, if it ‘attacks the federal court’s
previous resolution of a claim on the merits’ rather than attacking ‘some
defect in the integrity of the federal habeas proceedings.’” (citing United
States. v. Andrews, 463 Fed.Appx. 169, 171 (3d Cir. 2012)) (emphasis in
original).
      Golson’s Rule 60(b) motion is the type of Rule 60(b) motion filed by the
defendant in the Donahue case, i.e., a “motion presenting new evidence in
support of [ ] claim[s] already litigated.” Donahue, 733 Fed.Appx. at 602-03.
Similar to the Donahue case, “[i]t is clear from [Golson’s] [Rule 60(b)] motion
that it challenges his conviction and sentence, not the integrity of his §2255
proceeding.” Id. The court finds that Golson’s contentions in his Rule 60(b)
motion do not attack the manner in which the court decided his §2255 motion,
rather, they attack the court’s “previous resolution of [his §2255] claim[s] on
the[ir] merits” and his underlying conviction and sentence. Golson’s Rule
60(b) motion thus raises new arguments in support of his claims as to why he
believes his conviction and sentence should be vacated, and such a motion
is “in substance a successive habeas petition and should be treated
accordingly.” Donahue, 733 Fed.Appx at 603 (quoting Gonzalez, 545 U.S. at


                                      6
531). See also Morgan, 2018 WL 3618251, *5 (court held that defendant’s
Rule 60(b) motion was a successive §2255 motion because his claims
attacked his “underlying conviction rather than a procedural defect in a prior
habeas proceeding.”); Hadam, 2018 WL 5961141, *3 (court found that
defendant’s Rule 60(b)(6) should be treated as a successive §2255 motion
and since “[defendant] failed to obtain authorization to file a successive §2255
motion from the Court of Appeals, as required by 28 U.S.C. §2244(b)(3), ...
“the Court conclude[d] that it lack[ed] jurisdiction to decide [defendant’s] Rule
60(b)(6) Motion.”
       Thus, the court will deny Golson’s Rule 60(b) motion because it is an
unauthorized second or successive §2255 motion and, the court lacks subject
matter jurisdiction over it because he did not obtain prior authorization from
the Third Circuit. See Donahue, supra. Therefore, Golson’s Rule 60(b) motion
will be DISMISSED as an unauthorized successive §2255 motion under
AEDPA.


III.   CERTIFICATE OF APPEALABILITY
       A petitioner may not file an appeal from a final order unless a district or
circuit judge issues a certificate of appealability (“COA”) pursuant to 28 U.S.C.
§2253(c). A COA shall not issue unless “the applicant has made a substantial
showing of the denial of a constitutional right.” 28 U.S.C. §2253(c)(2). The
petitioner must show that “jurists of reason could disagree with the district
court’s resolution of his constitutional claims or that jurists could conclude the

                                        7
issues presented are adequate to deserve encouragement to proceed
further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see also Slack v.
McDaniel, 529 U.S. 473, 484 (2000). Here, a COA will not issue because
Golson has shown neither the denial of a constitutional right nor that jurists
of reason would disagree with this court’s resolution of his claims.


IV.        CONCLUSION
           Based on the foregoing, the court DISMISSES Golson’s Rule 60(b)
motion for relief from the denial of his §2255 motion and to reopen his §2255
habeas proceeding, (Doc. 134), and a certificate of appealability will not
issue. An appropriate order shall follow.




                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge

Dated: May 9, 2019
10-339-01.wpd




                                       8
